Interim Decision #1783

MATTEll

or Gm:1mm

In Visa Petition Proceedings
A-17653997

Decided by District Director July 5,1967
Since a

auras is a member of the professions within the meaning of section
101(a) (32) of the Immigration and Nationality Act, as amended, it she has
been awarded a diploma or certificate signifying successful completion of a
program for professional nurses conducted by an accredited hospital or independent school or has attained an associate or baccalaureate degree in
nursing in a junior college, college or university, a visa petition is granted to
accord preference classification under section 203(a) (3) of the Act, as a
professional nurse, to beneficiary who received a. diploma upon the successful
completion of a 5 year course of study at an accredited school of nursing in
the Philippines.
-

The petition was filed by the beneficiary for third preference chiselRegion as a member of the professions based upon her qualifications as
a professional nurse.
She is married, a native and citizen of the Philippines, presently
residing with her family in the Philippines. She attended the University of the Philippines School of Nursing from 1954 to 1957,
graduating with a diploma in nursing. She was licensed as a registered
nurse by She Board of Examiners for Nurses, Republic of tho Philippines, in September 1957. She has been employed in various nursing
capacities in the Philippines from 1957 to date.
Section 203(a) (3) of the Act, as amended, relates to issuance of
immigrant visas "to qualified immigrants who are members of the
professions, or who because of their exceptional ability in the sciences
or arts will substantially benefit prospectively the national economy,
cultural interests, or welfare of the United States." The term "profession" is defined in section 101(a) (32) of the Act as including but
not being limited to architects, engineers, lawyers, physicians, surgeons, and teachers in elementary schools, colleges, academies, or
seminaries.
The Occupational Outlook Handbook, 1966-1967 edition, published
by the Bureau of Labor Statistics, United States Department of
418

Interim Decision #1783
Labor contains on pages 122 through 125 a discussion of the employment of "Registered Professional Nurses". In discussing the training
and qualifications for this work, the Handbook includes the following
statement:
Three types of educational programs—diploma, baccalaureate degree and
associate degree—offer the basic education required for careers in professional
nursing.. Diploma programs are conducted by hospital and independent schools

and usually require three years of training; bachelor's degree programs usually
require four years of study in a college or university, although a few require Ave
Years; associate degree programs in junior colleges require approximately two
years of nursing education. (Emphasis added.)

By way of contrast to the professional nurse, the Handbook in discussing the employment of "Licensed Practical Nurses" indicates, at
page 98, that while high school graduation is required by some states
in this country as a prerequisite to enrollment in state-approved
training programs for practical nurses, in other states candidates with
only eighth or ninth grade educations can enroll. The approved training courses are largely public school courses offered as part of vocational and adult education programs, while some are given at junior
colleges, local hospitals, health agencies and private educational institutions, and are usually of one year's duration. The Handbook makes
the following comment concerning the education and training of
practical nurses as compared with that of professional nurses:
Practical nurses cannot advance to positions as registered professional nurses,
however, unless they undertake the years of additional schooling which are
required in order for them to qualify for such work. (Emphasis added.)

Chapter 4793 of the Ohio Revised Code contains the requirements
and recommendations for nursing, and for schools of nursing in that
State. It provides that an applicant for the examination for registration as a nurse must be graduated from an approved school of nursing.
There is no requirement that such applicant must possess a baccalaureate in nursing.
The American Nurses' Association, established 1898, represents
licensed professional nurses, and is recognized by all State Boards
of Nursing, as an authoritative qualifying body for this field. An
information booklet of that Association on Examination for State
Licensure to Practice Nursing, states on page 4:
Since the purpose of the written examination is to determine minimum competency for safe practice, the same examination is used for all graduates, although preparation may vary in diploma, associate degree, and baccalaureate
programs.

Ordinarily, recognition of status as a member of the professions
is attained through completion of high education, generally at the
419

Interim, Decision #1783
baccalaureate level or higher, by virtue of which the individual becomes qualified to enter a particular field of endeavor. However, registered nurses have traditionally been regarded as professional persons. Authoritative sources such as various state licensing authorities
and the American Nurses' Association which are interested in maintaining high standards for practicing this profession, require a
specified amount of education and training, not necessarily including
a baccalaureate degree, for recognition as a professional nurse. As
cited from the Occupational Outlook Handbook, supra, the Department of Labor has described the qualifications for entry into the profession of nursing. On the basis of these considerations it is concluded
that a nurse may be considered as a member of the professions if she
has been awarded a diploma or certificate signifying successful completion of a program for professional nurses conducted by an accredited hospital or independent school, or has attained a baccalaureate degree or an associate degree in nursing, as described in the Occupational Outlook Handbook
Section 203(a) (8) of the Immigration and Nationality Act, as
amended, provides that third preference aliens, inter alia,, must obtain
a certification by the Secretary of Labor, pursuant to section 212(a)
(14) of that Act, to the effect that qualified workers in the United
States are unavailable and that the aliens' employment would not have
an adverse effect on wages and working conditions of workers simiEarly employed in this country. Under 8 CFR 204.2(f) the Secretary
of Labor's determination with respect to the issuance of the required
certification is obtained before any third preference petition may be
approved. The required certification has been issued in the instant
case.
The evidence in this case establishes that the beneficiary received a
diploma upon the successful completion of a three-year course of
study at an accredited school of nursing in the Philippines. Under the
criteria discussed above she is regarded as a professional nurse.
Since she is qualified as a nurse for classification as a member of the
professions and the required labor certification has been issued, she is
entitled to preference status under section 203 (a) (3) of the Immigration and Nationality Act.
ORDER: It is ordered that the petition to accord the beneficiary
third preference classification be and hereby is approved.

420

